Celebrezze, C.J.,
dissenting. Because I would affirm the court of appeals, I must respectfully dissent.
In my view, the majority incorrectly reads into R.C. 2501.02 the right to appeal a finding of a juvenile court that a child is a juvenile traffic offender. As a result, I feel that the court of appeals below correctly dismissed the instant appeal for lack of jurisdiction.
R.C. 2501.02(A) grants the courts of appeals jurisdiction only over an “order or judgment of a juvenile court that a child is delinquent, neglected, abused, or dependent.” Plainly absent is a grant of jurisdiction to the court of appeals over an order of a juvenile court that a child is a juvenile traffic offender.
The majority seizes upon the word “including” as used in R.C. 2501.02(A) to justify its determination that such a right to appeal exists. While I have no quarrel with the majority’s extensive treatment of the definition of “including,” I am convinced that the word’s placement in the statute *158does not lead to the result reached by the majority. “Including” in R.C. 2501.02 clearly modifies “judgments or final orders of courts of record inferior to the court of appeals within the district.” It does not modify, as the majority reasons, “judgment of a juvenile court.” Consequently, it is a strained interpretation of R.C. 2501.02(A) that would hold that the list of appealable juvenile court orders in the above statute is non-exclusive.
Moreover, as I stated in In re Becker (1974), 39 Ohio St. 2d 84 [68 O.O.2d 50], a case interpreting R.C. 2501.02(A), “* * * specifically, absent a finding that a child is delinquent, neglected, or dependent, no appeal is available.” Id. at 86.
At the time of the decision in Becker, supra, R.C. 2501.02(A) only listed “delinquent, neglected, or dependent.” The statute has since been amended to include “abused” children cases. Thus, a majority of this court has previously expressed its opinion that the list of juvenile court judgments which are appealable under R.C. 2501.02(A) is exclusive.
The majority states, “* * * [t]his court cannot award to juvenile courts by judicial fiat that which was not endowed by statute.” Ironically, the majority disregards its own admonition by awarding appellate jurisdiction to the courts of appeals over matters specifically excluded from the grant of jurisdiction by the General Assembly. Often we walk a fine line between judicial interpretation and judicial legislation. In the cause sub judice, the majority has wandered across that line into the realm of the General Assembly to achieve its result. I cannot countenance such an approach.
Accordingly, I would affirm the decision of the court of appeals below.